
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.16


SEVERANCE AGREEMENT

        THIS AGREEMENT (this "Agreement") is made and entered into this 24th day
of July, 2002, by and between CALDERA INTERNATIONAL, INC., a Delaware
corporation ("Caldera"), and RANSOM LOVE, an individual ("Mr. Love"), based on
the following:

Premises

        A.    Mr. Love has served as the president and chief executive officer
of Caldera, and on June 26, 2002 announced his resignation. Mr. Love currently
holds options (the "Options") to acquire 328,414 shares of Caldera common stock,
a portion of which are still subject to vesting. The exercise price of such
options ranges from $1.12 per share to $24.00 per share.

        B.    Mr. Love has agreed to remain with Caldera and to provide
transitional services to assist the new chief executive officer of Caldera.

        C.    Caldera agreed on June 26, 2002, to pay Mr. Love severance and
certain other benefits as well as issue him 175,000 shares of its restricted
common stock in connection with his resignation as chief executive officer and
the cancellation of his options and this Agreement is intended to document such
prior agreement.

Agreement

        NOW, THEREFORE, based on the foregoing premises, which are incorporated
herein by this reference, and for and in consideration of the mutual promises
and covenants hereinafter set forth and the benefit to the parties to be derived
therefrom, it is hereby agreed as follows:

        1.    Severance.    In connection with the resignation and termination
of Mr. Love's employment and position with Caldera, Caldera agrees to make, on
or about July 31, 2002, the following severance payments and issuances:

        1.1  Caldera shall issue 175,000 shares of its common stock to Mr. Love
valued at the closing price of $0.60 per share on the date the issuance was
agreed to, i.e., June 26, 2002.

        1.2  Caldera shall make a severance payment of $304,857.38 to Mr. Love.

        1.3  Caldera shall provide medical, dental, life insurance, and RD&D
coverage to Mr. Love through December 31, 2002, in an aggregate amount not to
exceed $4,050.00.

        1.4  Caldera shall continue Mr. Love's base salary through July 31, 2002
and, as part of Mr. Love's final regular paycheck, Caldera shall compensate
Mr. Love for any unused and accrued PTO.

        2.    Taxes.    All payments set forth in Section 1 above shall be
subject to appropriate withholding taxes, including appropriate withholding
taxes on the issuance of the 175,000 shares of common stock.

        3.    Termination and Resignation.    Mr. Love's resignation as chief
executive officer of Caldera was effective June 26, 2002. The cancellation of
his Options and his rights under prior agreements with Caldera shall be
effective upon receipt of the items provided for in Sections 1.1 and 1.2 above
(the "Effective Date").

        4.    Termination of Options.    The options held by Mr. Love to
purchase up to 328,414 shares of Caldera common stock shall be of no further
force and effect and all rights thereunder are terminated as of the Effective
Date. Mr. Love shall deliver the original of the options to Caldera.

--------------------------------------------------------------------------------


        5.    Representations and Warranties of Mr. Love.    Mr. Love represents
and warrants to Caldera with the express intention that Caldera rely upon such
representations and warranties and with the knowledge that Caldera will rely
upon same:

        5.1  Mr. Love is not a party to, subject to, or bound by any loan
agreement, security agreement, lien, or other agreement or instrument of any
kind, or any judgment, order, writ, or injunction or decree of any court or
governmental body that conflicts with Mr. Love's obligations under this
Agreement or that would prohibit, prevent, or affect the carrying out of the
transactions contemplated by this Agreement or the performance by Mr. Love.

        5.2  Mr. Love is the sole legal and beneficial owner of all of the
options terminated pursuant to this Agreement, free and clear of any lien,
claim, demand, encumbrance, security interest, or restriction on transfer of any
nature whatsoever, and Mr. Love has full right, power, and authority to sell and
transfer such options to Caldera, free and clear of any liens, claims, demands,
encumbrances, security interests, or restrictions on transfer, other than
restrictions imposed by federal and state securities laws.

        5.3  Mr. Love served as the chief executive officer of Caldera up until
June 26, 2002, and is currently a director of Caldera. Mr. Love has had full
access to information concerning the business, operations, and plans of Caldera.

        5.4  Mr. Love has reviewed the public reports of Caldera, including:

•Caldera's annual report on Form 10-K for the year ended October 31, 2001;

•Caldera's quarterly reports on Form 10-Q for the quarters ended January 31,
2002, and April 30, 2002;

•Caldera's definitive proxy statement for the stockholder meeting held March 4,
2002; and

•Caldera's reports on Form 8-K reporting events occurring on April 1, 2002,
May 8, 2002, and May 8, 2002.

        5.5  Mr. Love understands that the shares of common stock he will
receive under the terms of this Agreement may not be as valuable as the options
he has agreed to terminate under certain circumstances such as a substantial
increase in the trading price of the common stock. Mr. Love is not entering into
this Agreement based on any representation or warranty by Caldera or of any of
Caldera's directors, officers, or employees that the shares he receives are more
valuable than the options he has agreed to terminate. In reaching his decision,
Mr. Love has relied solely on his own analysis of the value of receiving stock
in exchange for the termination of his options.

        5.6  All representations and warranties of Mr. Love set forth in this
Agreement will survive the consummation of the transactions contemplated by this
Agreement.

        5.7  Mr. Love understands the meaning and legal consequences of the
representations and warranties contained in this Agreement and agrees to
indemnify and hold harmless Caldera and its directors and officers from and
against any and all loss, damage, or liability due to or arising out of a breach
of or the inaccuracy of any representation or warranty of Mr. Love set forth in
this Agreement. Notwithstanding any of the representations, warranties,
acknowledgments, or agreements made herein by Mr. Love, Mr. Love does not hereby
or in any other manner waive any right granted to Mr. Love under federal or
state securities laws.

        6.    Representation of Caldera.    Caldera has taken all corporate
action necessary to duly authorize the transactions contemplated by this
Agreement and has all requisite power and authority to enter into this Agreement
and to perform all of its obligations under this Agreement.

2

--------------------------------------------------------------------------------

        7.    Confidentiality.    

        7.1    Obligations of Mr. Love.    Mr. Love agrees to keep the facts of
and terms of this Agreement confidential, except Mr. Love may disclose the
substance of this Agreement to his spouse, counsel and financial advisor.
Mr. Love also agrees to refrain from making derogatory or disparaging statements
about Caldera and its current and past customers and employees, or making such
statements as may serve to undermine Caldera's image to the public.

        7.2    Obligations of Caldera.    Caldera agrees to keep the facts of
and terms of this Agreement confidential, except as required by law, and further
agrees that it will refrain from making derogatory or disparaging statements
about Mr. Love, Mr. Love's conduct and performance while employed by Caldera or
making such statements as may serve to undermine Mr. Love's professional image.

        8.    Release and Indemnification.    

        8.1    Release and Indemnification by Mr. Love.    Effective upon
receipt of the consideration provided for in Sections 1.1 and 1.2 above and
except as otherwise set forth in this Agreement, Mr. Love, on behalf of himself,
his heirs, executors, administrators, agents, successors, assigns and all
affiliated persons or entities, both past and present, waives, discharges, and
releases all claims against Caldera, their shareholders, directors, officers,
agents and employees ("the Releasees"), and agrees to hold them harmless from
any and all liabilities, debts, demands, contracts, promises, agreements,
claims, causes of action, injuries, costs, attorneys' fees, salary,
compensation, benefits and/or damages of any kind or character, both known and
unknown, including any claim for attorneys' fees and including, without
limitation, all claims directly or indirectly related to or arising out of
matters relating in any way to Mr. Love's employment with or termination from
Caldera. Mr. Love understands and agrees that this release extends to all claims
arising before signing this release of every nature and kind whatsoever, whether
known or unknown by Mr. Love. Nothing in this Agreement is intended to release
or adversely affect any ownership interest, or claims to additional ownership
interest, Mr. Love may have or may have had in Caldera, Inc., a Utah
corporation. Mr. Love agrees to indemnify and hold Caldera and its shareholders,
directors, officers, agents and employees harmless from any liabilities, debts,
demands, causes of action, injuries, costs, attorneys' fees or damages of any
kind arising out of his breach of this Agreement.

        8.2    Release and Indemnification by Caldera.    Effective upon receipt
of the consideration provided for in Sections 1.1 and 1.2 above and except as
otherwise set forth in this Agreement, Caldera, its subsidiaries, parents and
affiliated entities, waives, discharges, and releases all claims against
Mr. Love and agrees to hold him harmless from any and all liabilities, debts,
demands, contracts, promises, agreements, claims, causes of action, injuries,
costs, attorneys' fees, salary, compensation, benefits and/or damages of any
kind or character, both known and unknown, including any claim for attorneys'
fees and including, without limitation, all claims directly or indirectly
related to or arising out of matters relating in any way to Mr. Love's
employment with or termination from Caldera: provided that, such release shall
not include any criminal conduct by Mr. Love, or any conduct involving willfull
or intentional harm to the corporation. Caldera understands and agrees that this
release extends to all claims arising before signing this release of every
nature and kind whatsoever, whether known or unknown by Caldera, except as
specifically set forth above. Caldera agrees to indemnify and hold Mr. Love
harmless from any liabilities, debts, demands, causes of action, injuries,
costs, attorneys' fees or damages of any kind arising out of Caldera's breach of
this Agreement.

3

--------------------------------------------------------------------------------




        9.    Further Agreements.    In addition to the waivers and releases
contained in Section 8 above, Mr. Love further agrees:

        9.1  In consideration of the benefits provided above, Mr. Love also
specifically releases the Releasees from any and all liabilities, claims, causes
of action, demands for damages or remedies of any kind or character, including
claims for attorneys' fees and legal costs, that arise under or from the Age
Discrimination in Employment Act of 1967, as amended, and that are related to or
arise out of his employment or termination of his employment with Caldera, up to
and including the date of this Agreement.

        9.2  Mr. Love understands and acknowledges that by this Agreement he
does not waive any rights or claims relating to age discrimination that may
arise after the date of his termination.

        9.3  Mr. Love is advised to consult with an attorney regarding this
Agreement prior to agreeing to and signing it.

        9.4  Mr. Love acknowledges that, prior to signing this Agreement, he has
forty-five (45) days from the date of his receipt of this Agreement within which
to consider it, and to consult with an attorney of his choice regarding it.
Should he nevertheless elect to execute this Agreement sooner than 45 days after
he has received it, he specifically and voluntarily waives the right to claim or
allege that he has not been allowed by Caldera or by any circumstances beyond
his control to consider this Agreement for a full 45 days.

        9.5  Mr. Love acknowledges and agrees that this Agreement will not
become effective or enforceable until after seven days from the date it is
signed by him. During that seven-day period, Mr. Love understands and agrees
that he may revoke this Agreement by delivering written notice of his revocation
to Human Resources at the Corporate Headquarters.

        9.6  Mr. Love acknowledges that he has read this Agreement and that the
language and meaning of this Agreement are sufficiently clear and that he has
understood it.

        10.    Registration Rights.    The 175,000 shares of common stock shall
be issued to Mr. Love pursuant to an effective registration on Form S-8 and,
consequently, will not be "restricted securities" as defined in Rule 144
promulgated under the Securities Act of 1933, as amended. Mr. Love agrees that
he will not sell, transfer, or hypothecate such shares on or before October 31,
2002. The certificates representing the shares shall contain a legend reflecting
the foregoing restrictions on transfer.

        11.    Noncompetition.    Mr. Love shall not, for a period of six months
after June 26, 2002, engage in, support, or facilitate: (i) the development,
creation, marketing, sales, promotion, distribution, licensing, or
commercialization of any Linux product which competes with any Linux product of
Caldera; or (ii) any business involving the commercial distribution of any
existing or future version of Linux. Said six month period shall be extended by
any period of time during which Mr. Love is not in compliance with this
obligation. This paragraph 11 shall be limited to the geographic markets in or
to which the products or services of Caldera are now or hereafter marketed,
distributed, licensed, used, sold, commercialized, or delivered. Notwithstanding
the forgoing, the provisions of this paragraph 11 will not apply to the
acceptance by Mr. Love of a position with UnitedLinux, LLC. Mr. Love
acknowledges that this paragraph 11 is reasonable and is necessary for the
legitimate protection of Caldera, and will not deprive Mr. Love of a reasonable
opportunity to practice his profession or trade.

        12.    No Admission.    Mr. Love expressly agrees and acknowledges that
this Agreement cannot be construed as an admission of or evidence of wrongdoing
with respect to the termination of Mr. Love, nor is it an admission of or
evidence that Love or any employee of Caldera is other than an at-will employee.

4

--------------------------------------------------------------------------------


        13.    No Assignment.    Mr. Love represents and warrants that there has
been no assignment or other transfer of any claims he has or may have as against
Caldera.

        14.    Arbitration.    All disputes under this Agreement shall be
resolved by final and binding arbitration in the County of Utah, State of Utah,
before an arbitrator agreed upon by the parties and judgment upon the award
rendered may be entered in any court having jurisdiction.

        15.    Survival.    The representations and warranties of the respective
parties set forth herein shall survive the date of closing, the consummation of
the transactions contemplated in this Agreement, and the delivery of the shares
of common stock pursuant hereto.

        16.    Governing Law.    This Agreement shall be governed by and
construed under and in accordance with the laws of the state of Utah.

        17.    Entire Agreement.    This Agreement is the only agreement or
understanding between parties, with the exception of that certain Proprietary
Information Agreement that Mr. Love previously executed, and supersedes and is
controlling over any and all prior existing agreements or communications between
the parties, except as set forth in the Proprietary Information Agreement
concerning confidential or proprietary information and Mr. Love's covenant not
to compete. All negotiations, commitments, and understandings acceptable to both
parties have been incorporated in this Agreement and the accompanying
termination letter.

        18.    Severability.    If any provision of this Agreement or the
application of such provisions to any person or circumstance shall be held
invalid or unenforceable, the remainder of this Agreement or the application of
such provisions to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be effected thereby.

        19.    Attorneys' Fees.    If any suit, action, or proceeding is brought
to enforce any term or provision of this Agreement, the prevailing party shall
be entitled to recover reasonable attorneys' fees, costs, and expenses incurred,
in addition to any other relief to which such party may be legally entitled.

        20.    Execution in Counterparts.    This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original and all of
which taken together shall be but a single instrument.

        21.    No Waiver.    Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, in law,
or in equity, and may be enforced concurrently herewith, and no waiver by any
party of the performance of any obligation of the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.

        22.    Expenses.    Each of the parties shall bear its own costs and
expenses, including legal fees, incurred in connection with this Agreement and
the transactions contemplated hereby.

        23.    No Third-Party Beneficiaries.    This Agreement is for the sole
benefit of the parties hereto and nothing herein expressed or implied shall
give, or be construed to give, any other person any legal or equitable rights
hereunder.

        24.    Amendment.    This Agreement may not be amended except as
mutually agreed to in writing by the parties.

5

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties to this Agreement have executed the same
as of the date first above written.


 
 
Caldera:
 
 
 
 
CALDERA INTERNATIONAL, INC.
 
 
 
 
By:
 
/s/  DARL MCBRIDE      

--------------------------------------------------------------------------------

Darl McBride, CEO
 
 
Mr. Love:
 
 
 
 
CALDERA INTERNATIONAL, INC.
 
 
 
 
/s/  RANSOM LOVE      

--------------------------------------------------------------------------------

Ransom Love

6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.16

